Citation Nr: 1436598	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  11-24 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for lumbar spondylosis, mild without evidence of radiculitis or radiculopathy (claimed as lower back pain).

2.  Entitlement to service connection for right knee condition (claimed as pain in knees swollen).

3.  Entitlement to service connection for left knee condition (claimed as pain in knees swollen).

4.  Entitlement to service connection for left ankle condition (claimed as left ankle sore swollen).

5.  Entitlement to service connection for right ankle condition (claimed as right ankle sore swollen).

6.  Entitlement to service connection for bilateral plantar fasciitis (claimed as left heel sore swollen).

7.  Entitlement to service connection for high cholesterol.

8.  Entitlement to service connection for atypical intermittent chest pain, etiology not clear (claimed as chest pain).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to February 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the claims on appeal.  

The issues of entitlement to service connection for lumbar spondylosis, a right and left knee condition, a right and left ankle condition, bilateral plantar fasciitis, and atypical intermittent chest pain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's elevated cholesterol is considered to be a laboratory test result and is not a disability for VA purposes.
CONCLUSION OF LAW

The requirements for service connection for a disability manifested by elevated cholesterol have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.14 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  However, these duties do not apply to the issue of entitlement to service connection for high cholesterol, because it is being denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

The Veteran seeks service connection for high cholesterol, which he claims arose during service and continues to the present.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

III.  Analysis

In this case, the initial element has not been met as the Veteran has not been shown to have a current disability manifested by high cholesterol.  Indeed, no such disability has been shown to exist before, during, or after the receipt of his service-connection claim.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013) (considering the application of McClain v. Nicholson, 21 Vet. App. 319 (2007) to a situation in which a disability manifests prior to the filing of a claim for VA benefits and then resolves before the claim is adjudicated).

The Board recognizes that, throughout the pendency of the Veteran's claim, he has been monitored for elevated levels of low-density lipoprotein (LDL) cholesterol. However, while considered a risk factor for ischemic heart disease and other disorders, high LDL cholesterol is not a disability for which VA compensation is payable in isolation.  See 38 C.F.R. § 4.1; Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (defining a "disability," for VA rating purposes, as an impairment in earning capacity resulting from a diagnosed disease or injury, or the residuals thereof).  Rather, to establish entitlement to the benefits sought on appeal, there must be competent evidence of additional impairment, as discernible through VA's Schedule for Rating Disabilities.  See generally 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (distinguishing between laboratory findings, such as hyperlipidemia and elevated triglycerides, and disabilities contemplated by the Rating Schedule). 

Potentially relevant to this question of additional impairment, the Veteran has filed a separate claim for service connection for chest pain.  The resolution of that issue requires additional development, which, as outlined below, includes review of more recent VA treatment records to determine if chest pain and/or symptoms of a potential underlying heart disorder are present.  It follows that this specific clinical manifestation may be contemplated in a future award of service connection. However, to grant such benefits in this instance would be premature.

Moreover, not only would an award of service connection for high cholesterol, standing alone, contravene VA's established definition of "disability," but it would also potentially compensate the Veteran twice for the same clinical manifestation if, indeed, his claim regarding chest pain is granted.  This, in turn, would violate VA's anti-pyramiding provisions.  See 38 C.F.R. § 4.14 (2014) (directing that the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided); see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding, in pertinent part, that for purposes of determining whether an appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate VA's anti-pyramiding provisions, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other two conditions). 

Accordingly, while the Veteran's high cholesterol may at some point be contemplated as a manifestation of a service-connected disability, it is at present tantamount to a mere symptom, like pain, which, absent a "diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

In reaching this determination, the Board does not doubt the Veteran's sincere belief that he has a current disability, manifested by high cholesterol.  However, the Veteran lacks the specialized knowledge and training required to translate laboratory findings of high cholesterol into a valid diagnosis.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  It follows that his assertions of a separate disability, manifested by those findings, are insufficient to establish such a diagnosis, without corroborating medical evidence.  No such evidence has been presented and, thus, service-connection is not warranted.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Accordingly, the Board need not further address the Veteran's assertions as to remaining criteria for service connection, as the initial requirement for service connection has not been met.  Absent such a threshold finding, there is no reasonable doubt to resolve in the Veteran's favor with respect to the high cholesterol issue; consequently, the claim must be denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.3 (2014).


ORDER

Service connection for high cholesterol is denied.


REMAND

Reasons for remand:  To provide the Veteran with adequate VA examination and medical opinions, and to procure outstanding VA treatment records.

The Veteran was provided with VA examination regarding his various disabilities in November 2009.  It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

With regard to his claim for entitlement to service connection for a low back disability, the VA examiner provided a diagnosis of lumbar spondylosis, and opined that, "the current lumbar condition is not caused by or a result of his complaints while in service."  As rationale, the examiner stated that the Veteran currently has very mild complaints and X-ray findings were consistent with age-related degenerative changes.  However, the Board notes that the Veteran had military service for approximately 25 years, the service treatment records include a number of documented instances of low back pain, and the Veteran has reported that he continued to suffer from the same back pain since its onset in the 1970s.  Therefore, even if the Veteran's current diagnosis is consistent with age-related degenerative changes, as the examiner opined, a supplemental opinion is needed with regard to whether the symptoms experienced in service represent early manifestations of the current disability.  

The November 2009 VA examiner also provided an impression that the bilateral knee examinations were normal.  Under the findings relating to x-ray examination, the left knee was noted to have no fractures, dislocations, degenerative or destructive lesions.  However, the radiological report of the left knee documents small marginal osteophytes seen at the posterior patella on the sunrise view.  The impression from the radiologist was minimal degenerative change at the patellofemoral joint.  Therefore, because of this inconsistency, the medical opinion regarding the left knee is based on an inaccurate factual premise, and has no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Regarding the right knee, the Veteran contends that the examination provided was inadequate because it did not include magnetic resonance imaging (MRI) of his knee.  In the February 2014 appellate brief, the Veteran's representative argues that the Veteran's in-service reports regarding his right knee are potentially indicative of a condition involving the ligaments or tendons.  In particular, he highlighted that May 1983 and July 1984 service treatment records indicate laxity of the right anterior cruciate ligament.  The brief also cited to an article indicating that an MRI is needed in some cases where x-rays and physical examination appear normal, as some conditions, such as partial tears, are difficult to diagnose otherwise.  The Board finds the arguments persuasive, and on remand, the Veteran should be scheduled for further examination of his knees which involves more precise diagnostic imaging regarding the ligaments and tendons. 

With regard to the Veteran's bilateral foot conditions, the November 2009 examiner provided a diagnosis of bilateral plantar fasciitis and opined that it was not related to or caused by complaints in service.  The examiner's rationale was that plantar fasciitis was not diagnosed in service.  Under medical history, the examiner notes that the Veteran reported that both feet began bothering him in the 1980s without any preceding event or injury.  However, the Board notes that the service treatment records include a report that the Veteran sprained his left foot in October 1974 and x-ray findings of the right foot, from January 1974, showing a "small exostis of the dorsal surface of the head of the first metatarsal" and mild hypertrophic degenerative changes of this joint.  Although an examiner is not required to address every piece of positive evidence in the claims file, the fact that the examination report includes no mention of in-service foot symptomatology makes it unclear whether the examiner considered this information in formulating his opinion, and the opinion is therefore deemed inadequate for adjudicatory purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case).  On remand, a supplemental opinion should be sought which contemplates the full evidence of record.

Finally, the Board notes that the most recent record of VA treatment contained in the claims file is a July 2011 primary care note from the Covington Community-Based Outpatient Clinic.  The Veteran submitted a statement in support of claim, in August 2011, indicating that he continued to be treated by the VA Medical Center (VAMC) in Memphis.  It is important to note that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As entitlement to service connection in a number of the claims on appeal hinges on the presence of a current disability, on remand, any outstanding VA treatment records since June 2011 should be associated with the claims file.  38 U.S.C.A. § 5103A (West 2002).

Accordingly, the claims are REMANDED for the following action:

1.  Obtain any and all VA treatment records from June 2011 to the present from the Memphis VAMC and associate them with the file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Thereafter, refer the Veteran's claims file to a suitably qualified medical professional for a supplemental opinion regarding the etiology of the Veteran's lumbar disability.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after review of the file, the examiner determines that another VA examination is necessary, such must be scheduled and the appellant must be notified.

Thereafter, the examiner should provide an opinion regarding whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current lumbar disorder arose during, or is otherwise related to, his lengthy period of military service from May 1965 to February 1990.

The examiner is advised that the service treatment records document the Veteran's complaints of low back pain in the mid-1970s and throughout the 1980s.  The examiner is further advised that the Veteran is competent to report a continuity of back pain symptomatology since that time.  The examiner should provide an opinion as to whether the low back symptomatology noted in service represents early manifestations of the Veteran's current low back disability.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

The examiner should not limit his or her evidentiary review to the particular evidence highlighted in this remand.

3.  After completing the development requested in part 1, schedule the Veteran for a VA examination with an appropriate medical professional who has not yet examined the Veteran, to evaluate the nature and etiology of his left and right knee conditions.  A copy of the Veteran's claims file, this remand, and any electronic records must be made available to the examiner in conjunction with the examination.  The examiner should specifically note review of the claims file.

All applicable diagnostic testing should be undertaken, to include an MRI.  If there is not a need for such testing, this must be explained in the examination report.

The examiner should then address the following:

a.  Provide a diagnosis for any left and/or right knee disability present at any time during the appeal period, from August 2009 to the present.  

The examiner is advised that a 2009 radiological report of the left knee documented small marginal osteophytes seen at the posterior patella on the sunrise view.  The impression from the radiologist was minimal degenerative change at the patellofemoral joint.  

b.  Provide an opinion regarding whether it is at least as likely as not (50 percent probability or greater) that any diagnosed right knee disability arose during, was caused by, or is otherwise etiologically related to the Veteran's military service.

The examiner's attention is directed to May 1983 and July 1984 service treatment records indicating laxity of the right anterior cruciate ligament.

c.  Provide an opinion regarding whether it is at least as likely as not (50 percent probability or greater) that any diagnosed left knee disability arose during, was caused by, or is otherwise etiologically related to the Veteran's military service.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

The examiner should not limit his or her evidentiary review to the particular evidence highlighted in this remand.

4.  After completing the development requested in directive number 1, refer the Veteran's claims file to a suitably qualified medical professional for a supplemental opinion regarding the etiology of the Veteran's bilateral plantar fasciitis.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after review of the file, the examiner determines that another VA examination is necessary, such must be scheduled and the appellant must be notified.

Thereafter, the examiner should provide an opinion regarding whether it is at least as likely as not that the Veteran's current plantar fasciitis arose during, was caused by, or is otherwise related to an injury, event, or disease from his lengthy period of military service from May 1965 to February 1990.

The examiner's attention is directed to an October 1974 service treatment record indicating that the Veteran sprained his left foot and January 1974 x-ray findings of the right foot showing a "small exostis of the dorsal surface of the head of the first metatarsal" and mild hypertrophic degenerative changes of this joint.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

The examiner should not limit his or her evidentiary review to the particular evidence highlighted in this remand.

5.  Thereafter, review the requested medical reports to ensure responsiveness and compliance with the directives of this remand.  If needed, implement corrective procedures.  

6.  After completing the aforementioned directives, conduct any further development deemed necessary, and readjudicate the claims of entitlement to service connection a lumbar disorder, right and left knee conditions, right and left ankle conditions, bilateral plantar fasciitis, and atypical chest pain in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


